Citation Nr: 0844784	
Decision Date: 12/29/08    Archive Date: 01/02/09

DOCKET NO.  05-06 469	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for a bilateral knee disorder.  

2.	Service connection for a bilateral hip disorder.  

3.	Service connection for a bilateral shoulder disorder.    

4.	Service connection for a cervical spine disorder.  

5.	Service connection for hypertension.

6.	Service connection for gastro-esophageal reflux disease 
(GERD).


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The veteran had active service from June 1962 to December 
1962, September 1967 to December 1969, and from January 1970 
to May 1970.  

The record indicates that the veteran had the following 
periods of service as well:  U.S.M.C.R. from August 1961 to 
January 1965; Reserve Officer Training Corps (ROTC) duties 
from February 1965 to August 1967; California Army National 
Guard from June 1970 to October 1978; Oklahoma National Guard 
from October 1978 to August 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in August 2004 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  In January 2007, the Board 
remanded this matter for additional development.  


FINDINGS OF FACT

1.	The veteran's bilateral knee disorder is not related to 
his active duty, his active duty for training, or his 
inactive duty for training.  

2.	The veteran's bilateral hip disorder is not related to his 
active duty, his active duty for training, or his inactive 
duty for training.

3.	The veteran's bilateral shoulder disorder is not related 
to his active duty, his active duty for training, or his 
inactive duty for training. 

4.	The veteran's cervical spine disorder is not related to 
his active duty, his active duty for training, or his 
inactive duty for training. 

5.	The veteran's hypertension is not related to his active 
duty, his active duty for training, or his inactive duty for 
training. 

6.	The veteran's GERD is not related to his active duty, his 
active duty for training, his inactive duty for training, or 
to a service-connected disorder.  


CONCLUSIONS OF LAW

1.	A bilateral knee disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.303, 3.307, 3.309 (2008).  

2.	A bilateral hip disorder was not incurred in or aggravated 
by active service, nor may it be presumed related to service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.307, 3.309 (2008).  

3.	A bilateral shoulder disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.303, 3.307, 3.309 (2008).  

4.	A cervical spine disorder was not incurred in or 
aggravated by active service, nor may it be presumed related 
to service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.1, 3.6, 3.303, 3.307, 3.309 (2008).  

5.	Hypertension was not incurred in or aggravated by active 
service, nor may it be presumed related to service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.307, 3.309 (2008).  

6.	GERD was not incurred in or aggravated by active service, 
is not related to a service-connected disorder, and cannot be 
presumed related to service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.307, 3.309, 3.310 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS	

The veteran claims entitlement to service connection for 
several disorders.  In the interest of clarity, the Board 
will initially discuss whether these claims have been 
properly developed for appellate purposes.  The Board will 
then address the merits of the claims, providing relevant VA 
law and regulations, the relevant facts, and an analysis of 
its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here in several 
letters from VA dated between February 2004 and January 2007.  
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, 
VA informed the veteran of the elements of his claims, and of 
the evidence needed to substantiate his claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  VA 
advised the veteran of the respective duties of the VA and of 
the veteran in obtaining evidence needed to substantiate his 
claims.  VA notified the veteran prior to the initial 
adjudication of his claims.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a 
claimant before the initial unfavorable RO decision).  And VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  

The Board notes a deficiency with VCAA notification, however.  
VA did not notify the veteran regarding disability ratings 
and effective dates for the award of VA benefits until July 
2006, after the initial adjudications on appeal here.  
Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of this untimely notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  

As the decision below will detail, the veteran's claims for 
service connection will be denied.  So no effective date or 
rating will be assigned here.  Moreover, following full 
notice, VA readjudicated the veteran's claims in the August 
2008 Supplemental Statement of the Case of record.  This 
readjudication complies with the remedial actions outlined in 
Mayfield.  See Mayfield, 444 F.3d 1328.  As such, untimely 
notice regarding disability ratings and effective dates is 
nonprejudicial error in this matter.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  VA afforded the veteran the 
opportunity to appear before one or more hearings to voice 
his contentions.  The RO obtained medical records relevant to 
the appeal.  And VA provided the veteran with a compensation 
examination for his claims.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims to Service Connection

The veteran claims service connection for several disorders 
he claims to have incurred during his service, which includes 
periods of active duty, active duty for training, and 
inactive duty for training.  He maintains that current knee, 
hip, shoulder, and neck disorders relate to in-service 
physical fitness training.  He maintains that GERD relates to 
medication he uses for his orthopedic disorders.  And he 
maintains that hypertension relates to his service.  In the 
August 2004 rating decision on appeal, the RO denied the 
veteran's claims.  For the reasons, set forth below, the 
Board agrees with that decision.  

	Applicable Laws and Regulations Pertaining to Service 
Connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  When a veteran seeks service connection for 
a disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  

Generally, to establish service connection for a disability, 
a claimant must submit the following:  First, medical 
evidence of a current disability.  Second, medical evidence, 
or in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease.  And 
third, medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Pond v. 
West, 12 Vet. App. 341, 346 (1999).  

Certain disorders, such as arthritis and hypertension, will 
be presumed to have been incurred in service if manifested to 
a compensable degree within one year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2008).  

The term "active military, naval, or air service" under 38 
U.S.C.A. § 1110 includes "active duty, any period of active 
duty for training during which the individual concerned was 
disabled from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty for 
training during which the individual concerned was disabled 
from an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24).

The record demonstrates that the veteran served on active 
duty, and on active duty for training (ACDUTRA) as a 
reservist prior to May 1970.  The record also demonstrates 
that, from May 1970 to August 2004, the veteran served as a 
reservist on inactive duty for training (INACDUTRA) 
assignments.  The veteran maintains that service connection 
is warranted here based on his entire period of service, to 
include the periods of ACDUTRA and INACDUTRA.  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.6(c) (2008).  The term inactive duty training 
is defined, in part, as duty, other than full-time duty.  38 
U.S.C.A. § 101(23) (West 2002); 38 C.F.R. § 3.6(d) (2008).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting 
from some type of external trauma and "disease" is defined 
as harm resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Certain evidentiary presumptions, including the presumption 
of sound condition at entrance to service, the presumption of 
aggravation during service of preexisting diseases or 
injuries which undergo an increase in severity during 
service, and the presumption of service incurrence for 
certain diseases which manifest themselves to a degree of 
disability of 10 percent or more within a specified time 
after separation from service, are provided by law to assist 
veterans in establishing service connection for a disability 
or disabilities.  38 U.S.C.A. §§ 1111, 1112, 1153; 38 C.F.R. 
§§ 3.304(b), 3.306, 3.307, 3.309.

The advantages of these evidentiary presumptions, however, do 
not extend to those who claim service connection based on a 
period of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. 
App. at 470-71 (noting that the Board did not err in not 
applying presumptions of sound condition and aggravation to 
appellant's claim where he served only on ACDUTRA and had not 
established any service-connected disabilities from that 
period); see McManaway v. Gober, 4 Fed. Appx. 821 (Fed. Cir. 
January 22, 2001), citing Paulson, 7 Vet. App. at 469-70 
(noting that, "if a claim relates to period of active duty 
for training, a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim" (emphasis in McManaway)); see 
also Biggins v. Derwinski, 1 Vet. App. 474, 479 (1991) 
(Steinberg, J., concurring).  In such cases, the evidentiary 
burden is on the claimant to show that he became disabled 
from an injury or disease incurred in line of duty during 
ACDUTRA or from an injury incurred in line of duty during 
INACDUTRA.


	Analysis

In this matter, the evidence demonstrates that the veteran 
has the current disorders underlying his claims.  A July 2008 
VA compensation examination report of record notes diagnoses 
of hypertension, degenerative changes in the knees, 
shoulders, and neck, bilateral chronic hip strains, and GERD.  
These diagnoses are supported by private medical evidence 
dated between 2000 and 2007.  And service medical records 
dated as recent as January 2004, pertaining to the veteran's 
national guard reserve service, indicate medical treatment 
for hypertension and disorders of the joints.  See Pond, 
supra.  

The evidence indicates however that the veteran did not 
manifest any of these disorders during his periods of active 
duty and ACDUTRA (i.e., June 1962 to December 1962, September 
1967 to December 1969, and from January 1970 to May 1970) or 
within one year of this active service.  See 38 C.F.R. §§ 
3.303, 3.307, 3.309.  The veteran's September 1978 and May 
1970 discharge reports of medical examination and history are 
negative for orthopedic, hypertension, or gastro-esophageal 
disorders.  And an April 1983 report of medical examination, 
conducted pursuant to the veteran's service in the army 
national guard, notes no orthopedic, hypertension, or gastro-
esophageal disorders.  In fact, the earliest evidence of any 
of these disorders is found 17 years after active duty or 
ACDUTRA service.  

The earliest evidence of a gastro-esophageal disorder is 
found in a March 1987 report of medical history, which notes 
heart burn, and which is dated almost 17 years following the 
veteran's latest period of active duty or ACDUTRA service.  
The earliest evidence of hypertension is found approximately 
30 years following active duty or ACDUTRA service, in a May 
2000 private medical report and a May 2000 report of medical 
examination, issued pursuant to the veteran's army national 
guard service.  And the earliest evidence of an orthopedic 
disorder (knee, shoulder, neck, or hip) is found over 30 
years after active duty or ACDUTRA service, in a June 2000 
private medical report noting knee and shoulder disorders.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(the passage of many years between discharge from service and 
the medical documentation of a claimed disability is evidence 
against a claim of service connection).  And the Board notes 
that the veteran did not file the service connection claims 
at issue here until February 2004, over 33 years following 
service.  See Shaw v. Principi, 3 Vet. App. 365 (1992) (a 
veteran's delay in asserting a claim can constitute negative 
evidence that weighs against the claim).        

As to whether any of the veteran's current disorders relates 
to active service that ended in May 1970, the Board notes a 
division of opinion in the record.  On the one hand, November 
2003 and June 2006 letters of record from the veteran's 
private physician support the veteran's claims.  In these 
letters, the physician states that the veteran's disorders 
arise from military physical fitness training that was 
required of the veteran.  On the other hand, the VA examiner 
who issued the July 2008 report found the veteran's disorders 
unrelated to service given the lack of evidence of such 
disorders during the veteran's active duty and ACDUTRA, and 
during the first year after this service - i.e., prior to May 
1971.  See 38 C.F.R. §§ 3.307, 3.309.    

Following a review of these opinions vis a vis the record in 
its entirety, the Board finds the VA examiner's opinion to be 
more probative and persuasive.  See Evans v. West, 12 Vet. 
App. 22, 30 (1998) (the Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim).    

The VA examiner indicated review of the claims file, while 
the private physician did not, and indicated instead a 
reliance on the veteran's own history.  See Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (the Board is not bound to accept 
a physician's opinion when it is based on the recitations of 
a claimant).  And the medical evidence of record dated prior 
to, during, and after military service lay at the foundation 
of the VA examiner's opinion.  The VA examiner noted the fact 
that the veteran manifested his disorders many years 
following termination of active duty service and ACDUTRA, 
which ended in May 1970.  Indeed, the absence of evidence in 
the claims file following this service is compelling evidence 
against the veteran's claims and the private examiner's 
opinions.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(supporting clinical data or other rationale should accompany 
medical opinion).

The Board notes moreover the private examiner's statements 
that the veteran's disorders may have been caused by the 
physical fitness requirements associated with the veteran's 
INACDUTRA service.  As the July 2008 VA examiner noted, the 
service medical records pertaining to the veteran's INACDUTRA 
detail his orthopedic disorders, his hypertension, and his 
gastro-esophageal disorder. 

But service connection based on INACDUTRA service cannot be 
granted here because the record does not indicate that the 
veteran incurred injuries during his INACDUTRA assignments.  
Rather, the evidence indicates that the veteran did not 
experience injuries.  As noted earlier, reports of medical 
examination and history, dated after May 1970, were negative 
for in-service injuries with regard to the disorders 
addressed here.  Indeed, the record indicates that the 
veteran's disorders - chronic strains, degenerative joint 
disease, hypertension, gastro-esophageal - are "diseases" 
which manifested over a period of time following active duty 
and ACDUTRA service.  The record indicates that these 
disorders developed not as a result of any external injury 
during an INACDUTRA assignment, but gradually over time.  See 
38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(d); Brooks, supra; 
VAOPGCPREC 86-90; VAOPGCPREC 4-2002.

With regard to the veteran's service connection claim for 
GERD: the veteran contends that his GERD should be service 
connected because it is secondary to medication he ingested 
for his orthopedic disorders.  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2005).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 
4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).

Both the VA and private examiners agree with the veteran's 
contention that his medication relates to his GERD.  But 
secondary service connection is not warranted for GERD.  
Although the record demonstrates that the veteran has GERD 
which relates to other disorders, the other disorders - the 
orthopedic disorders - are not service connected here.  See 
38 C.F.R. § 3.310.  Therefore, the condition precedent for a 
service connection finding on a secondary basis is not 
present in this case.    

As such, the Board finds that the evidence of record 
preponderates against the veteran's claims that his service - 
active duty, ACDUTRA, and INACDUTRA - relates to his current 
disorders.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) 
(to deny a claim for benefits the evidence must preponderate 
against that claim).  

The Board has closely reviewed and considered the veteran's 
statements.  While his statements may be viewed as evidence, 
the Board must also note that laypersons without medical 
expertise or training are not competent to offer medical 
evidence on matters involving diagnosis and etiology.  
Therefore, the lay statements alone are insufficient to prove 
the veteran's claims.  Ultimately, a lay statement, however 
sincerely communicated, cannot form a factual basis for 
granting a claim requiring medical determinations.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt rule does not apply, and the 
claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.	Service connection for a bilateral knee disorder is 
denied.  

2.	Service connection for a bilateral hip disorder is denied.  

3.	Service connection for a bilateral shoulder disorder is 
denied.   

4.	Service connection for a cervical spine disorder is 
denied.    

5.	Service connection for GERD is denied.  

6.	Service connection for hypertension is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


